DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  it is suggested to amend “a first and/or second hydraulic pressing unit” in line 2 to read as “the first and/or second hydraulic pressing unit” to provide proper antecedent basis to the limitation.  Appropriate correction is required.
	Claim 4 is objected to because of the following informalities:  it is suggested to amend “a first hydraulic pressing unit” in line 2 to read as “the first hydraulic pressing unit” to provide proper antecedent basis to the limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the phrase "preferably" and "particularly preferably" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention [see MPEP § 2173.05(d)].
The claim states “it being the case that” this renders the claim indefinite since it is unclear if the limitations following this phrase are required by the claim or if they are optional recitations. Clarification and/or correction is required.
With regards to claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention [see MPEP § 2173.05(d)].
With regards to claims 3, the claim states “the piston rod of a first and/or a second hydraulic pressing unit has two longitudinal bores, a first longitudinal bore being connected to the piston-side pressure chamber”, this renders the claim indefinite since claim 1, from which claims 3 depends, previously sets forth that the first hydraulic pressing unit has a piston-side pressure chamber therefore if the second hydraulic pressing unit is selected in claim 3 it is unclear how the first longitudinal bore is to be connected to the piston-side pressure chamber of the first hydraulic pressing unit. Clarification and/or correction is required.
There appears to be insufficient antecedent basis for the limitation “the rod-side pressure chamber” found in line 4.
With regards to claim 4, the claim states “is supported on a bending block” in line 2 it is unclear if this limitation is intending to refer to one of the bending blocks previously recited in claim 1 or if the limitation is intending to set forth a newly cited bending block.
The claim states “wherein the piston rod of a second hydraulic pressing unit is supported on a mill stand housing” it is unclear if this second hydraulic pressing unit is from the at least one second hydraulic pressing unit set forth in claim 1 or if this second pressing unit is in addition to the at least one pressing unit of claim 1. Clarification and/or correction is required.
With regards to claims 5 and 7, the claim states “a first or second oscillation absorber” it is unclear if the “a first” is intending to refer to the first oscillation absorber set forth in claim 1 or if this is an additional absorber. Additionally the limitation “a second oscillation absorber” renders the claim indefinite since this element has not been previously set forth therefore it lacks any mechanical cooperation with the rest of the claimed elements.
The claim states “a pressure chamber of the first or second hydraulic pressing unit” this renders the claim indefinite since it is unclear if this is intended to refer to the pressure chamber of the first pressing unit set forth in claim 1 or if it is intending to set forth an additional pressure chamber of the first pressing unit. Clarification and/or correction is required.
With regards to claim 8, the claim states “a first or second oscillation absorber” it is unclear if the “a first” is intending to refer to the first oscillation absorber set forth in claim 1 or if this is an additional absorber. Additionally the limitation “a second oscillation absorber” renders the claim indefinite since this element has not been previously set forth therefore it lacks any mechanical cooperation with the rest of the claimed elements.
With regards to claim 9, there appears to be insufficient antecedent basis for the limitation “the natural frequency” found in line 2 and “the second oscillation absorber” found in line 2. 
The claim states “it holes true that”, it is unclear what is intended by this limitation. Specifically it is unclear if the limitations following this phrase required by the claim or optional or if the limitation is an inherent result of the first or second oscillation absorber. Clarification and/or correction is required.
With regards to claim 10, the phrase "preferably" and "particularly preferably" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention [see MPEP § 2173.05(d)].
The claim states “applying a second hydraulic pressure to the second hydraulic pressing units” it is unclear if this limitation is intending to further define the “at least one second hydraulic pressing units” of claim 1 to be a plurality or if it is intending to refer to the at least one second hydraulic pressing unit.
With regards to claim 11, the claim states “the mill stand carries out an nth rolling pass...and the first and second oscillation absorbers are set to a natural frequency of between fLow and fHigh” and then provides a table with values for the natural frequency for a 1st, 2nd and 3rd rolling pass. This renders the claim indefinite since the limitation “nth rolling pass” encompasses an infinite number of rolling passes however the table only provides values for the first 3 rolling passes. Therefore it is unclear what the range of the natural frequency would be set to for a 4th, 5th to the nth rolling pass. It is further noted that there is no correlation between the values and rolling passes, for example the difference between the low frequency and high frequency of the first and second rolling pass is 26 and 47 nut the difference between the low frequency and high frequency of the second and third rolling pass is 27 and 46, and the difference with the low and high frequency ranges for each rolling pass is 18, 39 and 58. Clarification and/or correction is required
With regards to claims 12 and 14, there appears to be insufficient antecedent basis for the limitation “the clamping force”, additionally it is unclear how there is a clamping force when the claims fails to positively recite a clamping action. It is noted that for examination purposes the limitation is being interpreted as the pressing force.
The claims state “a first hydraulic pressing unit” it is unclear if this limitation is intending to refer to one of the plurality of first hydraulic pressing units previously recited in claim 10 or if it is intending to refer to each of the first hydraulic pressing units of claim 10. Clarification and/or correction is required.
With regards to claims 13 and 15, there appears to be insufficient antecedent basis for the limitation “the clamping force”, additionally it is unclear how there is a clamping force when the claims fails to positively recite a clamping action. It is noted that for examination purposes the limitation is being interpreted as the pressing force.
The claims state “a second hydraulic pressing unit” it is unclear if this limitation is intending to refer to one of the plurality of second hydraulic pressing units previously recited in claim 10 or if it is intending to refer to each of the second hydraulic pressing units of claim 10. Clarification and/or correction is required.
With regards to claim 16, there appears to be insufficient antecedent basis for the limitation “the rod-side pressure chamber” found in line 4.
	Examiner notes that no art has been applied to claims 3, 8-9, 11, 14 and 16 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art” [see MPEP 2173.06.II].
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 10, 12-13 and 15 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Hitachi et al (EP 0506138A1; cited by Applicant) in view of Keintzel et al (US 2011/0302976).
In reference to claim 1, Hitachi et al discloses a mill stand having a device for stabilizing working rollers (7) and backup rollers (8) of the mill stand while a rolling stock (9) is being rolled to form a strip, the mill stand comprising of
an upper and a lower working roller (7) for rolling the rolling stock to form the strip,
an upper and a lower backup roller (8) for supporting the working rollers in the mill stand [see figure 1],
an operator side and a drive side mill stand housing (20), 
an operator side and a drive side working roller chock (16), the working rollers (7) being rotatably mounted in the working roller chocks (16) [see figure 1],
operator side and drive side bending blocks for deflecting the working rollers [see figure 1],
an operator side and a drive side backup roller chock (17), the backup rollers (8) being rotatably mounted in the backup roller chocks (17) [see figure 1], 
for each bending block there is first hydraulic pressing units (11) for stabilizing the working rollers (7) in the mill stand housing (20), the first hydraulic pressing unit being arranged upstream of the working rollers in the transport direction of the rolling stock (9) [see figure 1], each first hydraulic pressing unit comprising a piston (10) with a piston rod (10a) and a pressure plate (11a), the piston and the piston rod being integrated in the bending block and the pressure plate being able t be pressed hydraulically against a working roller chock (16) [see pg. 5 lines 53-56], 
for each mill stand housing there is at least one second hydraulic pressing unit (19) for stabilizing the backup rollers in the mill stand housing (20), the second hydraulic pressing unit (19) being arranged downstream of the backup roller (8) in the transport direction of the rolling stock (9), the second hydraulic pressing unit (19) comprising a piston with a piston rod and a pressure plate (18), the piston and the piston rod being integrated in the mill stand housing (20) and the pressure plate being able to be pressed hydraulically against the backup roller chock (17) [see pg. 6 lines 8-12].
Hitachi et al discloses the invention substantially as claimed except for wherein the first hydraulic pressing unit contains an oscillation absorber.
However, Keintzel et al teaches of providing an oscillation damper (absorber) within a hydraulic pressing unit of a rolling mill in order to stabilize the roller by reducing oscillations thus making is possible to effectively improve the quality of the rolling material [see paragraphs 0024 & 0027].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic pressing units of Hitachi et al to each include an oscillation absorber, as taught by Keintzel, in order to reduce oscillation thereby stabilizing the roller and improving the quality of the rolling material.
In reference to claim 2, Hitachi et al discloses the invention substantially as claimed except for wherein the second hydraulic pressing unit contains a second oscillation absorber.
However, Keintzel et al teaches of providing an oscillation damper (absorber) within a hydraulic pressing unit of a rolling mill in order to stabilize the roller by reducing oscillations thus making is possible to effectively improve the quality of the rolling material [see paragraphs 0024 & 0027].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic pressing units of Hitachi et al to each include an oscillation absorber, as taught by Keintzel, in order to reduce oscillation thereby stabilizing the roller and improving the quality of the rolling material.
In reference to claim 4, Hitachi et al further discloses the piston rod of the second hydraulic pressing unit is supported on the mill stand housing, as seen in figure 1.
In reference to claim 5, Keintzel further teaches the oscillation absorber is in the form of a Helmholtz resonator having a longitudinal channel forming a hydraulic inductance and a volume forming a hydraulic capacity, a pressure chamber of the hydraulic pressing unit being connected to the longitudinal channel and the longitudinal channel being connected to the volume of the Helmholtz resonator [see paragraph 0031; figure 3].
In reference to claim 6, Keintzel further teaches the longitudinal channel has a settable throttle (11), with the result that the damping of the oscillation absorber can be set [see paragraph 0030 lines 1-16].
In reference to claim 7, Keintzel further teaches the oscillation absorber is in the form of a λ/4 resonator, a pressure chamber of the hydraulic pressing unit being connected to the λ/4 resonator [see paragraph 0033; figure 4].
In reference to claim 10, Hitachi et al discloses a method for stabilizing the working rollers and backup rollers of a mill stand while a rolling stock (9) is being rolled to form a strip in the mill stand by means of a device for stabilizing the working rollers and backup rollers, the method comprising the steps of
setting a rolling gap in the vertical direction between the lower and upper working roller (7), 
stabilizing the working rollers (7) by applying a first hydraulic pressure to the first hydraulic pressing units (11), the first hydraulic pressing units being pressed against the working roller chocks (16),
stabilizing the backup rollers by applying a second hydraulic pressure to the second hydraulic pressing units (19), the second hydraulic pressing units being pressed against the backup roller chocks (17) [see pg. 5 lines 53-56; pg. 6 lines 8-12].
Hitachi et al discloses the invention substantially as claimed except for wherein oscillation absorbers are provided for the hydraulic pressing units.
However, Keintzel et al teaches of providing an oscillation damper (absorber) within a hydraulic pressing unit of a rolling mill in order to stabilize the roller by reducing oscillations thus making is possible to effectively improve the quality of the rolling material [see paragraphs 0024 & 0027].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic pressing units of Hitachi et al to each include an oscillation absorber, as taught by Keintzel, in order to reduce oscillation thereby stabilizing the roller and improving the quality of the rolling material.
In reference to claim 12, Keintzel further teaches the pressing force of the hydraulic pressing unit during operation s set by way of a pressure regulator with a continuously adjustable valve [see paragraph 0030].
In reference to claims 13 and 15, Keintzel further teaches the pressing force of the hydraulic pressing unit during operation is set  by way of a pressure regulator with a continuously adjustable valve [see paragraph 0030].
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 01180708 to Matsumoto discloses hydraulic pressing units that press against roll chocks of a mill stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725